Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have resolved the 35 USC 101 rejections by directing claims 9-10 to statutory categories of invention, and integrating a practical application in the same manner as claims 1-8 and 11.  Applicant’s arguments regarding the 35 USC 102 rejections amount to mere allegations and do not address the specific citations provided to the reference, which are maintained to fall within the scope of the claim language.  For this reason, the 35 USC 102 rejections are maintained with additional citations provided to illustrate how the newly recited features are anticipated.  The new limitations further include the indefinite term “various”, which has necessitated a 35 USC 112(b) rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “various” in claims 1, 5, and 9 is a relative term which renders the claim indefinite. The term “various” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-4, 6-8, and 10-11 inherit this issue and to not resolve it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.  	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiroshima et al, US patent application publication no. 20100287523.
As per claim 1, Harashima disclosed a design support system for verifying whether 3D- CAD data satisfies a design requirement, the design support system comprising:
a common module database which stores a plurality of common modules to perform a process on 3D-CAD data or a feature amount extracted from the 3D-CAD data (paras. 0007- 0010, 0036, 0054);
a rule file database which stores a plurality of rule files for defining a procedure for obtaining a verification feature amount for verifying a design requirement from the 3D- CAD data, and violation information for determining whether the design requirement based on the verification feature amount is violated using a common module stored in the common module in data system such as database (paras. 0012, 0013, 0036, 0038, 0039, 0054, 0105, 0110); and a design support apparatus, wherein, when a first rule file corresponding to the design requirement to be verified with respect to predetermined 3D-CAD data is selected from the rule file database (paras. 0022, 0036), the design support apparatus calls a common module stored in the common module database according to the procedure defined in the first rule file (paras. 0036, 0038, 0039, 0054, 00103) and executes the common module on the predetermined 3D-CAD data (paras. 0036, 0038, 0039, 0103), and
determines whether the design requirement corresponding to the first rule file is violated on the basis of the violation information defined in the first rule file and the verification feature amount obtained according to the procedure (paras 0018, 0022, 0053, 0058).
wherein the first rule file is selected from the rule file database (paras. 0022, 0036) based on a classification in which the design requirement corresponding to the first rule file is defined (paras. 0022, 0036) to perform design verification systematically about various design target (examiner notes that this is intended use, but see paras. 0103-0105) in which a manufacturing process is common (examiner notes that this is intended use, but see paras. 0013, 0036, 0038, 0039, and 0103-0105).
As per claim 2, Harashima disclosed the design support system according to claim 1, wherein, in a case where the design support apparatus determines that the design requirement corresponding to the first rule file is violated, the design support apparatus highlights a portion determined to be violated on a 3D-CAD screen indicating a shape of the predetermined 3D- CAD data (paras. 0054, 0059, 0103).
Claim 3, Harashima disclosed the design support system according to claim 1, wherein the common modules stored in the common module database include a plurality of categories, and wherein the plurality of categories include a geometric shape search category for searching for a predetermined geometric shape, a feature amount calculation category for calculating a feature amount characterizing the predetermined shape, and a numerical value calculation category for performing numerical calculation (paras. 0113, 0114, 0117).
 	As per claim 4, Harashima disclosed the design support system according to claim 1, wherein, in the rule file stored in the rule file database, as a procedure for obtaining the verification feature amount for verifying the design requirement from the 3D-CAD data, and an input/output parameter of the common module are set as an order of using the common modules stored in the common module database (paras. 0110-0124 for design rule verification procedure and process in order to complete the verification).
As per claim 5, Harashima disclosed a design verification method for verifying whether predetermined 3D-CAD data satisfies a predetermined design requirement using a common module database and a design support apparatus (paras. 0048, 0060), the common module database storing a plurality of common modules for performing a process on 3D-CAD data or a feature amount extracted from the 3D-CAD data (paras. 0007-0010), wherein the design support apparatus uses the common module stored in the common module database to read a procedure for obtaining a verification feature amount for verifying the predetermined design requirement from the 3D-CAD data (0049, 0050, 0051, 0054, 0058, 0059), and a rule file for defining violation information to determine whether the predetermined design requirement is violated on the basis of the verification feature amount, wherein the design support apparatus calls the common module stored in the common module database (paras. 0022, 0036) according to the procedure defined in the rule file to execute the common module on the predetermined 3D-CAD data (paras. 0012, 0013, 0105, 0110), and wherein the design support apparatus determines whether the predetermined design requirement is violated on the basis of the violation information defined in the rule file and the verification feature amount obtained according to the procedure (paras. 0018, 0022, 0053, 0058).
wherein the first rule file is selected from the rule file database (paras. 0022, 0036) based on a classification in which the design requirement corresponding to the first rule file is defined (paras. 0022, 0036) to perform design verification systematically about various design target (examiner notes that this is intended use, but see paras. 0103-0105) in which a manufacturing process is common (examiner notes that this is intended use, but see paras. 0013, 0036, 0038, 0039, and 0103-0105).
As per claim 6, Harashima disclosed the design verification method according to claim 5, wherein, in a case where the design support apparatus determines that the predetermined design requirement is violated, the design support apparatus highlights a portion determined to be violated on a 3D-CAD screen indicating a shape of the predetermined 3D-CAD data (paras. 0018, 0019, 0020, 0021).
 	As per claim 7, Harashima disclosed the design verification method according to claim 5, wherein the common modules stored in the common module database include a plurality of categories, and wherein the plurality of categories include a geometric shape search category for searching for a predetermined geometric shape, a feature amount calculation category for calculating a feature amount characterizing the predetermined shape, and a numerical value calculation category for performing numerical calculation (paras. 0053, 0061, 0065, 0067).
As per claim 8, Harashima disclosed the design verification method according to claim 5, wherein, in the rule file, as a procedure for obtaining the verification feature amount for verifying the predetermined design requirement from the 3D-CAD data, and an input/output
parameter of the common module are set as an order of using the common modules stored in the common module database (paras. 0067-0077).
 	As per claim 9, Harashima disclosed a non-transitory storage medium embodying a design verification program of machine-readable instructions executable by a computer to perform a method of design verification, the design verification program causing the computer to verify whether predetermined 3D-CAD data satisfies a predetermined design requirement using a common module database where a plurality of common modules for performing a process on 3D-CAD data or a feature amount extracted from the 3D-CAD data, the design verification program causing a computer to execute (paras. 0012, 0013, 0036, 0038, 0039, 0105, 0110);
reading a procedure for obtaining a verification feature amount for verifying the predetermined design requirement from the 3D-CAD data, and a rule file for defining violation information to determine whether the predetermined design requirement is violated on the basis of the verification feature amount by using the common module stored in the common module database (paras. 0022, 0024, 0036, 0037, 0038);
calling the common module stored in the common module database according to the procedure defined in the rule file to execute the common module on the predetermined 3D-CAD data; and determining whether the predetermined design requirement is violated on the basis of the violation information defined in the rule file and the verification feature amount obtained according to the procedure (paras. 0018, 0022, 0053, 0058).
wherein the first rule file is selected from the rule file database (paras. 0022, 0036) based on a classification in which the design requirement corresponding to the first rule file is defined (paras. 0022, 0036) to perform design verification systematically about various design target (examiner notes that this is intended use, but see paras. 0103-0105) in which a manufacturing process is common (examiner notes that this is intended use, but see paras. 0013, 0036, 0038, 0039, and 0103-0105).
 	As per claim 10, Harashima disclosed the design verification program according to claim 9, the program causing a computer to further execute highlighting a portion determined to be violated on a 3D- CAD screen indicating a shape of the predetermined 3D-CAD data in a case where the design support apparatus determines that the predetermined design requirement is violated (paras. 0036-0044, 0054).
	As per claim 11, Harashima disclosed the design system further comprising a first interface configured to generate the plurality of rule files in the rule file database, the first interface configured to generate the plurality of rule files from an intake of selected common modules from the common module database, a configuration of input/output  information for the selected common modules, violation notification information and rule execution processing procedure (paras. 0008, 0018); and a second interface facilitated by the design support apparatus configured to intake the selection of the first rule file and execute the first rule file to provide an output of the determination whether the design requirement corresponding to the first rule file is violated on the basis of the violation information (paras. 0110- 0125). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147